FILE COPY




                                   /J-l¿- t1/-
                               IN THE SUPRI,ME COURT OF TEXAS
                                                                  k/
NO.   14-0s78
                                                $
ToNYGARcTÄ                                      s
                                                $
                                                                           Hidalgo CountY'
t.
HERALDo ESCoBAR                                                                r3rh Disrrict.
                                                3
                                                $



                                                                           February 27, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                      **********
        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
fhat the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes   of
said Court under the date shown.

        It is further   ordered that petitioner, TONY GARCIA, pay all costs ìncurred on this
petition.

        'WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 9th day of   April,2Ùlí.

                                                    E\*-0---. [ . Fl.r.r+-...-__
                                                    Blake A. Hawthome, Clerk

                                                    By Monica Zananipa, Deputy Clerk